PER CURIAM.
We affirm the trial court’s decision to sentence Appellant as an adult, holding that the court adequately addressed the mandatory criteria set forth in section 39.059(7)(c), Florida Statutes (1991). However, the state properly concedes error in the calculation of Appellant’s sentencing guidelines scoresheet, in particular, in the assessment of points for prior record. The error is not harmless, as the correct total would reduce the maximum permitted range by one cell. Accordingly, the cause is remanded for resentencing with a corrected scoresheet reflecting a total of 205 points for prior record. The trial court may choose to resentence Appellant within the guidelines or impose a departure sentence, providing a valid reason is given for the latter course. See Roberts v. State, 547 So.2d 129 (Fla.1989).
ZEHMER, C.J., and KAHN and VAN NORTWICK, JJ., concur.